Citation Nr: 1600550	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  14-08 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for herniated nucleus pulpos of the lumbar spine, claimed as back spasm, and, if so, whether service connection is warranted.

2. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection of benign prostatic hypertrophy, claimed as enlargement of prostate due to herbicide exposure, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1963 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In September 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in Waco, Texas. A transcript of the hearing is associated with the claim. 

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen the claim before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995). The question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis. See Jackson, 265 F.3d 1366; see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that new and material evidence has not been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant. Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. The Board has characterized the claims accordingly.

The Board has reviewed the Veteran's records maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. In an unappealed February 1994 Board decision, the Board denied the Veteran's claim of entitlement to service connection for herniated nucleus pulpos of the lumbar spine, claimed as back spasm. 

2. In an unappealed April 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for benign prostatic hypertrophy, claimed as enlargement of prostate due to herbicide exposure.

3. Presuming its credibility, the evidence received since the February 1994 Board decision, by itself or in conjunction with previously considered evidence, although new, does not relate to an unestablished fact necessary to substantiate the claim for service connection for herniated nucleus pulpos of the lumbar spine, claimed as back spasm, and does not raise a reasonable possibility of substantiating the claim.

4. Presuming its credibility, the evidence received since the April 2007 rating decision, by itself or in conjunction with previously considered evidence, is new and relates to an unestablished fact necessary to substantiate the claim for service connection for benign prostatic hypertrophy, claimed as enlargement of prostate due to herbicide exposure, and raises a reasonable possibility of substantiating the claim.

5. The preponderance of the evidence is against the finding that the Veteran has a prostate condition that had its onset in service or is etiologically related to any incident, disease, or exposure during the Veteran's active service.


CONCLUSIONS OF LAW

1. The February 1994 Board decision denying service connection for herniated nucleus pulpos of the lumbar spine, claimed as back spasm, is final. 38 U.S.C.A. § 4005(c) (West 1991); 38 C.F.R. §§ 3.104, 19.118, 19.153(1994).

2. The April 2007 rating decision denying service connection for benign prostatic hypertrophy, claimed as enlargement of prostate due to herbicide exposure, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

3. Since the February 1994 Board decision, new and material evidence has not been received with respect to the Veteran's claim of entitlement to service connection for herniated nucleus pulpos of the lumbar spine, claimed as back spasm; therefore, the claim is not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4. Since the April 2007 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for benign prostatic hypertrophy, claimed as enlargement of prostate due to herbicide exposure; therefore, the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5. Benign prostatic hypertrophy was not incurred in or aggravated by active service, to include as a result of exposure to herbicides. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I. Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2014).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Letters from VA dated February 2007, March 2011, and August 2011 notified the Veteran of how to substantiate a service connection claim. The letters notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned. The letters also provided general notice regarding the evidence and information necessary to reopen the claims (i.e., describes what is meant by new and material evidence). Therefore, the duty to notify is satisfied. See Wilson v. Mansfield, 506 F.3d 1055, 1060 (Fed. Cir. 2007); Vazeuqz-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009); see also, VAOPGCPREC 6-2014 (Nov. 21, 2014).

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015). Here, the Veteran's service treatment records, VA medical records, and private treatment records are in the claims file. VA also provided the Veteran with a VA medical examination of his back in October 1990. The Veteran has not identified any other records or evidence that remain outstanding. Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied. See 38 C.F.R. § 3.159(c) (2015).

II. Claims to Reopen

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence. See 38 C.F.R. § 3.156 (2015).

The Board is required to address new and material claims in the first instance. The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims. If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted. Any decision that the AOJ may have made with regard to a new and material claim is irrelevant. Barnett, 83 F.3d at 1383. Thus, the Board will proceed in the following decision to adjudicate new and material issues in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2015).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). However, VA is not bound to consider credible the patently incredible. Duran v. Brown, 7 Vet. App. 216 (1994).

a. Claim to Reopen the Veteran's Claim of Entitlement to Service Connection for Herniated Nucleus Pulpos of the Lumbar Spine, Claimed as Back Spasm

In a February 1994 Board decision, the Board denied the Veteran's claim of entitlement to service connection for herniated nucleus pulpos of the lumbar spine. The claim was denied on the grounds that his injury was the result of a work-related injury several years after service. The Veteran did not file an appeal of the decision and he did not assert that there was clear and unmistakable error. The decision became final. 38 U.S.C.A. § 4005 (c) (West 1991); 38 C.F.R. §§ 3.104, 19.118, 19.153(1994).

In February 2011, the Veteran filed a Veteran's Application for Compensation or Pension concerning his back spasms. In his Application, the Veteran included a lay statement stating that he injured his back while in service and that he has been receiving medical treatment at VA medical centers in Texas. The record also contains additional VA medical treatment records that include treatment of the Veteran's back pain and spine from February 1995 to November 1995, and from November 2007 to August 2013. Furthermore, in November 2012, the Veteran filed a Statement in Support of Claim in which he states that he has two open service connection claims, including a claim for back spasm. The AOJ considered these filings as the Veteran's petition to reopen this claim.

As a result, in a March 2013 rating decision, the AOJ considered the Veteran's petition and denied the Veteran's petition to reopen this claim. The AOJ denied the Veteran's petition on the basis that the evidence submitted is not new and material in that it does not relate to an unestablished fact necessary to substantiate the claim and/or does not raise a reasonable possibility of substantiating the claim.

While the Board acknowledges that this evidence is new, as it was received by VA after the issuance of the February 1994 Board decision and could not have been considered by prior decision makers, the evidence is not material. Specifically, none of the additional evidence includes a positive nexus opinion regarding the Veteran's back disability, which is the only element in contention regarding that claim. Instead, these additional treatment records simply restate what was already considered by the Board in the previous decision-that the Veteran is receiving treatment for his back pain and that the Veteran asserts an injury in-service. Prior to the Board's decision in 1994, the record was clear with lay statements from the Veteran of his contended back injury from working as a mess cook in the Navy. However, the Board at the time weighed the medical treatment evidence of record that noted a history of back pain after the Veteran's back injury at work for CoBo Inc. in February 1980. Thus, the additional treatment records and contentions of in-service injury are not new and material evidence because they are redundant given that this information was previously considered by the Board, and because the records still do not demonstrate that the Veteran's condition is related to service. Therefore, even under the "low" standard promulgated in Shade, new and material evidence has not been submitted sufficient to reopen the Veteran's claim.

As new and material evidence has not been received, reopening of the previously denied claim of entitlement to service connection for herniated nucleus pulpos of the lumbar spine, claimed as back spasm, is not warranted. 38 U.S.C.A. §5108 (West 2014); 38 C.F.R. § 3.156 (2015).

b. Claim to Reopen Veteran's Claim of Entitlement to Service Connection for Benign Prostatic Hypertrophy, Claimed as Enlargement of Prostate Due to Herbicide Exposure

In an April 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection of benign prostatic hypertrophy, claimed as enlargement of prostate due to herbicide exposure. The claim was denied on the grounds that the available scientific and medical evidence does not support the conclusion that the condition at issue is associated with herbicide exposure, nor did the RO determine that the condition occurred in, was aggravated from, or caused by service. The Veteran did not file a Notice of Disagreement (NOD) or submit new and material evidence within the appeal period. He also did not assert that there was clear and unmistakable error and the decision became final. 38 U.S.C.A. § 4005 (c) (West 2002); 38 C.F.R. §§ 3.104, 19.118, 19.153 (2007).

Since the final rating decision, VA medical treatment records that include treatment of the Veteran's prostate have been added to the record. Such treatment records concern the Veteran's enlarged prostate and are dated from March 2007 to February 2014. Furthermore, in November 2012, the Veteran filed a Statement in Support of Claim in which he states that he has two open service connection claims, including a claim for prostate condition due to herbicide exposure. In the November 2012 statement, the Veteran asserts that he was stationed onboard the USS Halsey as part of the Deck Division, and attaches Cruise Book information regarding the ship and it's whereabouts off of Vietnam. The AOJ considered these filings as the Veteran's petition to reopen this claim.

In the March 2013 rating decision, the AOJ considered the Veteran's petition and continued to deny the Veteran's claim for service connection for the prostate condition. The AOJ denied the Veteran's petition on the basis that the evidence submitted did not confirm the Veteran's exposure to Agent Orange and did not qualify his claim for the presumption of service connection associated with herbicide exposure. 

Furthermore, since the April 2007 rating decision, additional information regarding the USS Halsey and possible Agent Orange exposure has been included on the record. Such information is included as the Defense Personnel Records Information Retrieval System's (DPRIS) response dated February 2014. 

The Board acknowledges that the evidence submitted is both new and material. The additional evidence provided on the record was received by VA after the issuance of the April 2007 rating decision and could not have been considered by prior decision makers. The evidence added to the claims file is also material to the claim. Evidence is material when, by itself or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim. The Board again notes that, as provided in Shade, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade, 24 Vet. App. at 117. Because the evidence provided here relates to the Veteran's possible Agent Orange exposure, such evidence could reasonably substantiate the claim were the claim to be reopened. Id. at 118. Additionally, the Board notes that such new evidence may be sufficient to reopen a claim in that it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even if it is not enough to convince the Board to grant the claim. See Hodge, 155 F.3d at 1363.

Therefore, as new and material evidence has been received, reopening of the previously denied claim of entitlement to service connection for benign prostatic hypertrophy, claimed as enlargement of prostate due to herbicide exposure, is warranted and the claim is further discussed below. 38 U.S.C.A. §5108 (West 2014); 38 C.F.R. § 3.156 (2015).

III. Entitlement to Service Connection for Benign Prostatic Hypertrophy, Claimed as Enlargement of Prostate due to Herbicide Exposure

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury. See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities, such as malignant tumors, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. In such instances, service connection may be established based on a continuity of symptomatology from the time of manifestation. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as sensorineural hearing loss).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition. 38 C.F.R. § 3.310(a) (2012). The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability and not due to the natural progress of the nonservice-connected disease. Allen v. Brown, 7 Vet. App. 439 (1995).

The specific statute pertaining to claimed Agent Orange exposure is 38 U.S.C.A. § 1116. Regulations issued pursuant thereto stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents. The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e). This regulation was amended effective August 31, 2010. 75 Fed. Reg. 53202 (August 31, 2010).

Effective August 31, 2010, 38 C.F.R. § 3.309(e) provides that presumptive service connection based on Agent Orange exposure is available for the following diseases: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

The Board notes that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 2007).

Applicable regulations also provide that a Veteran who served on active duty in Vietnam during the Vietnam era (from January 9, 1962, through May 7, 1975) is presumed to have been exposed to Agent Orange or similar herbicide. 38 C.F.R. § 3.307(a)(1)(6)(iii). 

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). Thus, the fact that the veteran may not meet the requirements of a presumptive regulation would not in and of itself preclude him from establishing service connection as he may, in the alternative, establish service connection by way of proof of actual direct causation.

The Board notes that the Veteran in this instant case served on active duty from December 1963 to April 1966 and that he served onboard the USS Halsey off of the Republic of Vietnam from January 1965 to March 1966. However, the Veteran is not presumed to have been exposed to Agent Orange because records do not reflect that service members onboard the USS Halsey were exposed to herbicides. In fact, in a VA memo dated February 2014, the AOJ was informed of a "formal finding of a lack of information required to verify exposure [to] tactical herbicide agents, such as Agent Orange (AO) during military service." The memo continued, stating that "[a]ll procedures to obtain this information from the Veteran have been properly followed. Evidence of written and telephonic efforts to obtain this information is in the file. All efforts to obtain the needed information have been exhausted, and any further attempts would be futile." Furthermore, a February 2014 DPRIS response provided information regarding the USS Halsey, which stated that the ship did operate off of the coast of Vietnam for seven and a half months, operating with attack carrier forces and conducting rescue destroyed and anti-submarine warfare (ASW) assignments. The VA has not received any verification of herbicide exposure.

Additionally, a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted here because benign prostatic hypertrophy is not a condition for which the Secretary has specifically determined such presumption of service connection is warranted. See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 2007); 38 C.F.R. § 3.309(e). In addition, there is no competent medical evidence, and the Veteran has made no lay contention, that the Veteran has prostate cancer. Therefore, because the Veteran does not have a prostate condition that is presumptively associated with herbicide exposure, the Veteran's benign prostatic hypertrophy is not service connected on a presumptive basis.

The Board also considers the Veteran's claim for service connection on a direct basis. The Veteran's service treatment records reflect that his genitourinary system was clinically normal at the time of his December 1963 enlistment examination and his April 1966 separation examination. The Veteran's service treatment records reflect that he never complained of or sought treatment for symptoms of a prostate condition during service.

In terms of a current prostate disability, the Board notes that the record contains numerous VA medical records reflecting that the Veteran has been diagnosed with, and treated for, benign prostatic hypertrophy. In fact, VA treatment records dated March 2007 to February 2014 contain notations of treatment the Veteran is receiving for his benign prostate hypertrophy, to include medication. No other prostate condition has been suggested by the competent medical or lay evidence of record. 

There is no medical or lay evidence of a prostate condition in service or for several years thereafter. The earliest medical evidence of a prostate condition of record is from March 2007, which is approximately 41 years after the Veteran's separation from service. Evidence of a prolonged period without medical complaint, and the amount of time that has elapsed since military service, can be considered as evidence against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board further notes that no medical expert has suggested that the Veteran's prostate condition was caused or aggravated by his military service. The only suggestion of a relationship between the Veteran's prostate condition and service comes from the Veteran himself. The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters. A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). In the case at hand, however, the Veteran, as a layperson, is not competent to link his current benign prostatic hypertrophy to service, including to his in-service Agent Orange exposure. The Veteran has not reported continuous prostate disability and, in any event, in light of Walker, the Veteran cannot establish service connection for benign prostatic hypertrophy through continuity of symptomatology alone because the condition is not recognized as chronic under 38 C.F.R. § 3.309(a). Therefore, while there is a current diagnosis, there is no in-service injury or event, and there is no nexus between the Veteran's current condition and military service.

In summary, the Board finds that a preponderance of the evidence is against finding a link between current benign prostatic hypertrophy and the Veteran's military service, to include on a direct basis or based on exposure to Agent Orange. The Board has considered the doctrine of reasonable doubt. However, as the preponderance of the evidence is against this claim, the doctrine is not applicable. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, entitlement to service connection for a benign prostatic hypertrophy, claimed as enlarged prostate due to herbicide exposure, is not warranted.

	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence has not been received; the claim of entitlement to service connection for herniated nucleus pulpos of the lumbar spine, claimed as back spasm, is not reopened.

New and material evidence has been received; the claim of entitlement to service connection for benign prostatic hypertrophy, claimed as enlargement of prostate due to herbicide exposure, is reopened, and to that extent only, the claim is granted.

Entitlement to service connection for benign prostatic hypertrophy, claimed as enlargement of prostate due to herbicide exposure, is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


